Citation Nr: 1512063	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  11-18 453A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.

2.  Entitlement to service connection for residuals of a back injury.

3.  Entitlement to service connection for residuals of a bilateral ankle injury.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. D. Houbeck, Counsel



INTRODUCTION

The Veteran served on active duty from July 1987 to December 1987.  

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Indianapolis, Indiana, Department of Veterans Affairs (VA) Regional Office (RO).

In August 2013, the Board remanded this case for a video conference hearing.

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in January 2015.  A transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is competent to provide lay evidence of foot, back, and ankle problems.  Likewise, he is competent to provide lay evidence of an in-service injury, which he has here by describing a fall from the top step of a foxhole during training.  This is sufficient to trigger VA's duty to provide an examination for these claims.  See 38 C.F.R. § 3.326; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Although the Veteran underwent a March 2010 VA foot examination, this examination did not include a medical nexus opinion as to whether the Veteran's pre-existing pes planus was aggravated beyond its natural progression by the reported injury.  Therefore, an addendum opinion for that issue is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Forward this claims folder to the examiner who performed the March 2010 VA examination for the purpose of obtaining an addendum opinion.  If she is unavailable, another qualified healthcare professional may review the record and provide the necessary opinions.  If necessary, schedule the Veteran for another VA examination.

Specifically, the VA examiner should provide an opinion as to whether the Veteran's bilateral pes planus was aggravated (made permanently worse beyond the natural progression of the disease) by his active duty service.

The examiner should provide all examination findings, along with the complete rationale for each opinion expressed and conclusion reached.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so much be provided.

If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology the Veteran's claimed back condition.  The claims file must be reviewed in conjunction with the examination.  All indicated tests and studies should be conducted.

Specifically, the VA examiner should identify any back conditions present and opine for each whether it is at least as likely as not (i.e., probability of 50 percent or greater) that it had its onset in service or is otherwise the result of a disease or injury in service, to include the reported in-service fall during training?

The examiner should provide all examination findings, along with the complete rationale for each opinion expressed and conclusion reached.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so much be provided.

If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology the Veteran's claimed bilateral ankle condition.  The claims file must be reviewed in conjunction with the examination.  All indicated tests and studies should be conducted.

Specifically, the VA examiner should identify any ankle conditions present and opine for each whether it is at least as likely as not (i.e., probability of 50 percent or greater) that it had its onset in service or is otherwise the result of a disease or injury in service, to include the reported in-service fall during training?

The examiner should provide all examination findings, along with the complete rationale for each opinion expressed and conclusion reached.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so much be provided.

If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.

4.  Thereafter, readjudicate the claims in light of the additional evidence obtained.  If any of the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case.  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

